Citation Nr: 1633391	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-20 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for service-connected PTSD for the period prior to October 9, 2012.

2. Entitlement to an evaluation in excess of 70 percent for service-connected PTSD for the period beginning October 9, 2012.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from December 1965 to December 1967, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for PTSD at an initial 30 percent rating, effective March 28, 2008.  The Veteran disagreed with that evaluation and perfected this appeal.

In a November 2013 rating decision, the RO granted a 50 percent evaluation for the Veteran's service-connected PTSD, effective October 9, 2012; a subsequent September 2015 rating decision assigned a 70 percent evaluation for the same, effective October 9, 2012.  The Board notes that since the increases did not constitute a full grant of the benefits sought, the issue of entitlement to a higher initial rating percent for service-connected PTSD for the period since October 9, 2012 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a hearing in July 2014.  A transcript of the hearing is in the claims folder. 


FINDINGS OF FACT

1. For the period prior to February 8, 2010, the Veteran's PTSD was manifest by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown during this period.

2. For the period beginning February 8, 2010, the Veteran's PTSD was manifest by occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown during this period. 

3. The Veteran is in receipt of service connection for PTSD, currently rated 70 percent disabling; type II diabetes mellitus, rated 20 percent disabling; and cystic acne, rated 60 percent disabling.  His combined rating is 90 percent from October 9, 2012.

4. The Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. For the period prior to February 8, 2010, the criteria for an evaluation in excess of 50 percent for service connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. For the period beginning February 8, 2010, the criteria for an evaluation in excess of 70 percent for service connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

3. The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and the Veteran's lay statements of argument.  During the appeal period, VA provided the Veteran with appropriate examinations in February 2009, February 2010, and October 2012.  After a September 2014 Board remand, the Veteran was afforded a more recent VA Examination in July 2015.  As the assessments included a review of the pertinent medical and civilian history, clinical findings, and diagnoses, and the findings were supported by medical rationale, the Board finds that both the VA examinations of record are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders).  The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.

Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  On this record, the Veteran has demonstrated GAF scores ranging from 45 to 60 for the appeal period in question.  A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Federal Circuit has stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The Veteran contends that his service-connected PTSD is more severe than the assigned ratings contemplate.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a higher evaluation.  For the reasons that follow, the Board finds that a higher rating for the two staged periods in question is not warranted.

Appeal Period Prior to February 8, 2010

Early in the appeal period, the Veteran reported frequent nightmares and sleep impairment.  He indicated that due to his sleep impairment, he had to retire from his government job.  Before retirement, however, he was employed with the same job for 38 years.  While suicidal or homicidal ideations and hallucinations were not present, the Veteran did report being mistrustful, irritable, and emotionally estranged from others.  He was noted to be socially isolative and hypervigilant with hyper startle response.  He often avoided crowds, and conversations and news reports about war.  His GAF score was noted as 45.  See VA Treatment Records dated March 28, 2008, May 1, 2008, October 23, 2008 and December 23, 2008.

The Veteran was afforded his first VA examination in February 2009.  At that time, the Veteran reported the following symptoms: sleep impairment, nightmares, flashbacks, intrusive memories, avoidance, emotional distress, feeling detached from others, irritability, depressed mood, hypervigilance, and exaggerated startled response.  The Veteran described his relationship with his wife as "not much of a marriage;" however, he reported a good relationship with his six living siblings, his children and his grandchildren.  He also stated that he has three friends that he kept in touch with.  There was no evidence of the following: suicidal or homicidal ideations, hallucinations, paranoia, delusions, problems with memory or concentration, or panic attacks.  

Upon examination, the examiner diagnosed the Veteran with PTSD in partial remission and assigned a GAF score of 60.  Ultimately, the examiner concluded that the Veteran's employment history, social and family functioning, and leisure time were all relatively unaffected by his PTSD.  See VA Examination dated February 5, 2009.  

After careful and thorough review of the evidence of record, the Board finds that for the period prior to February 8, 2010, the Veteran's PTSD more nearly approximates a 50 percent disability rating and no higher.  In reaching this conclusion, the Board has considered the lay evidence of record.  See Letter from Veteran received April 3, 2009; VA Form 9 dated May 13, 2010.  The Veteran is certainly competent to report his PTSD symptoms and how they affect his daily life.  

The Board finds the Veteran to be a consistent historian and his lay statements as to his symptomatology is not only competent but also highly credible.  38 C.F.R. § 3.159(a); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the lay evidence of record to be highly probative in support of the Veteran's claim.  The record consistently shows that the Veteran has had frequent nightmares, flashbacks, sleep disturbances, and irritability, hypervigilance and hyper arousal, which have consistently affected his occupational and social functioning throughout the appeal period.  The Board also notes that the functional impact of the Veteran's symptoms cannot be disputed.  Indeed, the Veteran had to retire from his job due to his PTSD symptoms.  

However, the Board finds that the frequency and severity of his PTSD symptoms for the period prior to February 8, 2010 has most nearly approximated that contemplated by the 50 percent disability rating and no higher.  The Veteran maintained a good relationship with his children, grandchildren, siblings, and three friends.  While he did not participate in many social activities, his memory, thought process and concentration were always described as good; furthermore, he did not endorse panic attacks, hallucinations, or suicidal or homicidal ideations.  As such, the Board finds that the level of the Veteran's occupational and social impairment for the period prior to February 8, 2010 is fully encompassed by the 50 percent rating, which contemplates reduced reliability and productivity.

Appeal Period Beginning to February 8, 2010

Early treatment records from this period demonstrate consistent complaints of nightmares, insomnia, and flashbacks; but no hallucinations, delusions or suicidal ideation.  The Veteran did endorse homicidal ideations at one point, but that was related to a personal family issue.  It was also during this time that the Veteran began attending group and individual therapy to cope with his mental condition.  See VA Treatment Records dated May 6, 2010, June 17, 2010, July 1, 2010, September 1, 2010, October 12, 2010, and December 17, 2010.  

The Veteran received another VA examination in 2010.  At that time, the Veteran reported the following symptoms: intrusive thoughts four times per week; nightmares five times per week; flashbacks three times per week; physiological reactivity five times per week; restricted range of affect five times per week; sense of foreshortened future five times per week; difficulty falling or staying asleep five times per week; irritability or angry outbursts four times per week; hypervigilance five times per week; exaggerated startled response four times per week; intense distress four times per week; avoidance activities five times per week ;and difficulty concentrating three times per week.  

The Veteran also reported that he while he had no panic attacks, he did wash his hands 20 times a day.  He rated his depressed mood as 10 out of 10 and his anxiety an 8 to 9 out of 10.  He indicated that his social relationships are "non-existent" as his best friend moved away; he did not like to go out or be around other people; he mostly watched television and went to the casino.  He described his relationship with his wife and children as "fair," but stated that his former co-workers described him as confrontational.

The examiner noted no indication of suicidal ideations, or impairment of thought process or communication.  The examiner also noted a tendency for the Veteran to over report his symptoms, as there were significant changes in the Veteran's symptoms when compared to the 2009 VA examination.  See VA Examination dated February 8, 2010.  

Another examination was conducted in October 2012.  At that time, the Veteran's symptoms again consisted of the following: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  He also reported obsessive thinking of whether he closed and locked his doors and washing his hands 25 times a day.  He reported significant marital discord, but a good relationship with his children and grandchildren.  The examiner noted occupational and social impairment with reduced reliability and productivity and assigned a GAF of 55.  The examiner opined that while the Veteran's symptoms have increased in frequency, duration, and intensity over the past several years, such increase did not suggest deficiencies in most areas.  There was no indication of suicidal or homicidal ideations, nor were there delusions or hallucinations.  The Veteran's thought process and communication were both within normal limits and he appeared able to maintain his personal hygiene and basic activities of daily living.  See VA Examination dated October 9, 2012.  

Most recent treatment records document the Veteran's reports of increase in nightmares, anxiety and insomnia.  The Veteran also reported avoiding crowds, being more isolative, having low energy, insomnia, and less interest and motivation.  At times, the Veteran reported having panic attacks after war-related triggers; other times, the Veteran reported no panic attacks.  However, at no point during treatment did the Veteran report hallucinations, delusions, difficulty with appetite, strength, or concentration, paranoia, or manic symptoms.  His GAF score range was 51 to 60.  See VA Treatment Records dated July 31, 2014, November 20, 2014, and November 22, 2014.

The most recent VA examination was in July 2015.  At that time, the Veteran reported the following symptoms: sleep impairment, nightmares three to four times per week, avoidance of large crowds, mood swings, anger, irritability, depressed mood, anxiety, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  The Veteran rated his depression at 5 out of 10, while anxiety was rated 9 out of 10.  The Veteran also noted that he washes his hands frequently.  The examiner noted that the Veteran had no panic attacks, delusions, hallucinations, or suicidal or homicidal ideations; he also noted occupational and social impairment with deficiencies in most areas.  See VA Examination July 22, 2015.

After thorough review of the evidence of record, the Board finds that the Veteran is entitled to a 70 percent rating for the period beginning February 8, 2010.  In so finding, the Board has again considered the lay statements of record, particularly those of the Veteran and his wife at the 2014 Board hearing.  The Board finds that such statements are both competent and credible, as they are consistent with the medical evidence of record.  38 C.F.R. § 3.159(a); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The earliest indication of an increase in the Veteran's symptoms is at the February 2010 VA examination.  It was at that time the Veteran reported, in addition to sleep impairment and nightmares, continuous washing of the hands, difficulty concentrating, and detached social behavior.  While the February 2010 VA examiner opined that the Veteran was over reporting his symptoms, the Board finds that this was the onset of his increase of PTSD symptoms.  

While the evidence demonstrates an increased rating to 70 percent was warranted as early as February 2010, the Board finds that an evaluation in excess of 70 percent for the period beginning February 8, 2010 is not warranted in this case.  For the most part, the Veteran functions satisfactorily with this routine behavior, self-care, and normal conversation.  The Veteran's symptomatology does not endorse the severity and types of symptoms outlined in the 100 percent evaluation.  That is, the evidence does not show that the Veteran's PTSD results in total occupational and social impairment.  In particular, with respect to social impairment, the 2015 examination report notes that the Veteran was able to maintain a relationship with his wife of 31 years.  He also continued to visit his adult children who lived out of state about once a year.  He maintained a friendship with a fellow veteran.  He would go out with his wife to eat or watch a movie and had recently taken a trip to New Orleans and had taken his visiting nephew and his girlfriend to a professional football stadium for a tour.  Moreover, none of the VA examiner has indicated that the Veteran's disability results in total occupation and social impairment.  Therefore, the Board does not find that the Veteran warrants an evaluation higher than 70 percent.  

The above evidence reflects that the Veteran has had neither the symptoms nor overall impairment indicated by the criteria for a disability evaluation higher than 50 percent prior to February 8, 2010 or 70 percent thereafter.  The assigned staged ratings accurately depict the Veteran's disability at all relevant times during the appeal period.  As such, higher ratings are not warranted.  See Vazquez-Claudio, 713 F.3d at 117-18 (finding that an evaluation under 38 C.F.R. § 4.130 is "symptom-driven" meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation).  

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompass the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's PTSD that is not encompassed by the schedular rating assigned.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Board notes that the Veteran initially applied for TDIU benefits, which were denied in a July 2009 rating decision; the Veteran did not appeal.  However, the Veteran raised the issue of entitlement of TDIU recent.  See Appellant's Post Remand Brief dated May 20, 2016.  As the Veteran has attributed his unemployment to PTSD, the Board finds that the issue is in appellate status.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Currently, the Veteran is service connected for PTSD at a 70 percent evaluation, cystic acne, rated 60 percent disabling, and type II diabetes mellitus rated 20 percent disabling; the Veteran meets the threshold criteria for consideration of a schedular TDIU evaluation.  However, it is not a sufficient basis for a grant that the Veteran simply meets this criterion; rather, the evidence must also show that the Veteran is unable to secure or follow substantially gainful employment.  

Here, the evidence shows that the Veteran worked for the government for 38 years before retiring in 2008.  At the 2009 VA examination, the Veteran reported that he retired early because of his sleep impairment related to this PTSD.  Upon examination, the examiner reported that the Veteran's employability was relatively unaffected by his PTSD, as he had a successful career until his retirement.  See VA Examination dated February 2009.  However, subsequent examinations show a worsening in the Veteran's occupational impairment.  The Veteran was noted to have difficulty adapting to stressful circumstances including work or a work like setting during examination in October 2012.  It was also noted that had impaired impulse control such as unprovoked irritability with periods of violence.  Moreover, a more recent VA examination report dated July 22, 2015 notes that the Veteran's PTSD had gotten worse since 2012.  Citing the Veteran's irritability and problems with social interactions, the examiner opined that the Veteran's ability to secure and maintain gainful employment was significantly impaired by his PTSD symptoms that cause conflict in interpersonal relationships over minor events.  

In August 2015, the Veteran was afforded a VA examination in relation to his service-connected diabetes.  The examiner indicated that the Veteran's diabetes did not impact his ability to work.  In so finding, the examiner noted that while the Veteran's diabetes required a recent increase in medication, the Veteran did not require regulation of activities, and there was no evidence of complications of diabetes.  See VA Examination dated August 17, 2015.

In regards to the Veteran's skin condition, the most recent VA examination of record is from September 2010.  At that time, the Veteran was diagnosed with severe cystic acne; however, the effects of the skin condition were noted as cosmetic and extensive long term skin care; there is no indication that the Veteran's diagnosed acne condition had any occupational impairment.  See VA examination dated September 7, 2010.  

Given the entire record as a whole, the Board finds that, giving the Veteran the benefit of the doubt, the Veteran's PTSD renders him unemployability.  Given the severity of the Veteran's PTSD and his increasing irritability and his difficulty in social interactions, the Board does not see how he would be able to function in any employment setting.  Accordingly, a grant of a total disability evaluation due to individual unemployability is warranted.  


ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected PTSD for the period prior to February 8, 2010 is denied.

Entitlement to an evaluation of 70 percent for service-connected PTSD is granted for the period from February 8, 2010, to October 9, 2012.  

Entitlement to an evaluation in excess of 70 percent for service-connected PTSD for the period beginning February 8, 2010 is denied.

Entitlement to TDIU is granted.  



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


